UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1528


In re: NATHANIEL JONES,

                    Petitioner.



               On Petition for Writ of Mandamus. (4:19-cv-00779-JMC)


Submitted: September 19, 2019                               Decided: September 27, 2019


Before GREGORY, Chief Judge, and WYNN and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nathaniel Hampton Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel Hampton Jones petitions for a writ of mandamus, alleging that the district

court has unduly delayed in considering his objections to the magistrate judge’s report and

recommendation. He seeks an order from this court directing the district court to act. We

find the present record does not reveal undue delay in the district court. Accordingly, we

grant Jones’ motion for leave to proceed in forma pauperis and deny the mandamus

petition. We deny Jones’ motion to enter judgment within one week. We deny as moot

the motion to expedite the decision and the motion to reconsider the Clerk’s prior order

deferring action on the motion for leave to proceed in forma pauperis. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2